      Case 1:14-cr-00025-DHB-BKE Document 126 Filed 06/02/20 Page 1 of 2


                                                                       i i
                                                                       u     S. DISTRICT COURl
                       IN THE UNITED STATES DISTRICT COURT                    AUGUSTA DiV.
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION                   20 JU r< 2 PM 3: 23


UNITED STATES OF AMERICA
                                                                     CLERK--Jj;joct.<;A
                                                                          sOistotgX
                                                 k


                                                 k
         V.                                                 CR 114-025


MICHAEL       ANTHONY    BROWN




                                         ORDER




         Defendant Michael Anthony Brown was sentenced on December 8,

2014,      upon    his    plea    of    guilty       to   possession     with      intent    to

distribute        heroin.        (See   Judgment      &   Commitment Order,          Doc.    No.

68 . )    Brown, a career offender, was sentenced to serve 188 months

in    prison.


         At present, Brown has filed a motion seeking a reduction of

sentence       under     18   U.S.C. § 3582(c)(2), claiming                  that since the

United States Supreme Court issued Hughes v. United States,

U.S.            138 S. Ct. 1765 (2018),^ he is now entitled to receive

the      benefit   of     Amendment     782   to      the   United   States        Sentencing

Guidelines.        Amendment 782 implemented a two-level offense level

reduction to a majority of the offense levels assigned to the drug



1
  In Hughes, the Supreme Court held that a defendant who is
sentenced under a plea agreement authorized by Federal Rule of
Criminal Procedure 11(c)(1)(C) may seek a sentence reduction if
his sentence was "based on" a guideline range that is subsequently
reduced by the Sentencing Commission.
      Case 1:14-cr-00025-DHB-BKE Document 126 Filed 06/02/20 Page 2 of 2



                                                                                It became
quantities set forth in Section 2D1.1 of the Guidelines.

effective on November 1, 2014.             Brown, who was sentenced one month

after     the     effective      date,    was    sentenced    under       the    amended-

guidelines with any benefit Amendment 782 afforded.                       Accordingly,

his    reliance     upon   Amendment       782   and   the    Hughes      decision     is

unavailing.

        Because    Brown   has    not    established   that    he    is   entitled     to


relief under 18 U.S.C. § 3582(c)(2), his motion for reduction in

sentence (doc. no. 124) is hereby DENIED.

        ORDER ENTERED at Augusta, Georgia, this                           day of June,

2020.




                                                 UNITED STATES      DISTRICT      JUDGE




                                            2
